Exhibit 10.10

 

FIRST AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This First Amended and Restated Executive Employment Agreement (“Restated
Agreement”), which shall amend and restate in its entirety the Employment
Agreement by and between Paylocity Corporation, an Illinois corporation
(“Company”) and Peter McGrail (“Executive”) dated as of August 5, 2010
(“Original Agreement”), is made and entered into by the Company and Executive
effective as of February 7, 2014 (the “Effective Date”).

 

WHEREAS, Section 11(d) of the Original Agreement provides that the Original
Agreement may be amended or modified only with a written instrument executed by
all parties.

 

WHEREAS, the Board of Directors of the Company (“Board”) has determined, and the
undersigned parties hereto agree, that it is in the best interest of the Company
and its stockholders to amend and restate the Original Agreement in its entirety
to clarify certain terms and conditions of employment of Executive as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Restated Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive and the
Company hereby agree as follows:

 

1.            Employment. Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.

 

2.            Duties.

 

2.1         Position. Executive is employed as Chief Financial Officer and shall
have the duties and responsibilities assigned by Company’s President and Chief
Executive Officer (“CEO”) both upon initial hire and as may be reasonably
assigned from time to time. Executive shall perform faithfully and diligently
all duties assigned to Executive. Company reserves the right to modify
Executive’s position and duties at any time in its sole and absolute discretion.

 

2.2         Best Efforts/Full-time. Executive will expend Executive’s best
efforts on behalf of Company, and will abide by all policies and decisions made
by Company, as well as all applicable federal, state and local laws, regulations
or ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, unless Executive
notifies the CEO in advance of Executive’s intent to engage in other paid work
and receives the CEO’s express written consent to do so. Notwithstanding the
foregoing, Executive will be permitted to serve as an outside director on the
board of directors for nonprofit or charitable entities or managing Executive’s
personal financial and legal affairs, so long as the foregoing activities,
provided such entities are not competitive with Company and subject to the
provisions of Section 11 below.

 

1

--------------------------------------------------------------------------------


 

2.3         Work Location. Executive’s principal place of work shall be located
in Arlington Heights, Illinois, or such other location as Company may direct
from time to time in connection with the performance of Executive’s duties.

 

3.            At-Will Employment. Executive’s employment with Company is at-will
and not for any specified period and may be terminated at any time, with or
without cause (as defined below) or advance notice, by either Executive or
Company. No representative of Company, other than the President and CEO, has the
authority to alter the at-will employment relationship. Any change to the
at-will employment relationship must be by specific, written agreement signed by
Executive and the Company’s CEO. Nothing in this Restated Agreement is intended
to or should be construed to contradict, modify or alter this at-will
relationship.

 

4.            Compensation.

 

4.1         Base Salary.  As compensation for Executive’s performance of
Executive’s duties hereunder, for fiscal year 2014, Company shall pay to
Executive an annualized base salary of $231,504, less required deductions for
state and federal withholding tax, social security and all other employment
taxes and payroll deductions, payable in accordance with the normal payroll
practices of Company. Company shall conduct a review of Executive’s base salary
with a targeted increase of no less than four percent (4%) annually based on
agreed upon financial objectives for each calendar year. The salary increase
will be effective September 1 of each year contingent upon accomplishing
specific annual objectives to be agreed upon by Company and Executive. In the
event Executive’s employment under this Restated Agreement is terminated by
either party, for any reason, Executive will earn the base salary prorated to
the date of termination.

 

4.2         Incentive Compensation. Executive will be eligible to earn an annual
incentive bonus, the target amount of which is 20% of Executive’s base salary
(“Annual Bonus”) based on Executive’s achievement of certain goals and
objectives to be established by Executive and CEO. The Annual Bonus, if any,
will be paid within 60 days of the end of the year in which the Annual Bonus is
earned.

 

4.3         Bonus Upon Change in Control or IPO.

 

(a)          In the event that a Change in Control (as defined below) of
Company’s parent, Paylocity Holding Corporation (“Parent”) occurs, Executive
shall be eligible to receive a one-time cash bonus equal to $881,684 (the
“Change in Control Bonus”), provided that he is employed by Company on the date
the Change in Control occurs. The Change in Control Bonus shall be paid to
Executive upon the closing of the Change in Control. For the purposes of this
Restated Agreement, “Change in Control” shall mean (i) the acquisition by any
person, entity or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding equity interests in Parent or the combined voting power of Parent’s
then outstanding voting securities; or (ii) the consummation of a
reorganization, merger or consolidation of Parent or the sale of all or
substantially all of the assets of Parent, in each case with respect to which
persons who held equity interests in Parent immediately prior to such
reorganization, merger, consolidation or sale do not immediately

 

2

--------------------------------------------------------------------------------


 

thereafter own, directly or indirectly, 50% or more of the combined voting power
of the then outstanding securities of the surviving or resulting corporation or
other entity; provided, however, that any such transaction consummated in
connection with, or for the purpose of facilitating, an initial public offering
shall not constitute a Change in Control hereunder; provided further, however,
that a Change in Control shall not include a transaction undertaken for the
principal purpose of restructuring the capital of Parent, including, but not
limited to, reincorporating Parent in a different jurisdiction, converting
Parent to a limited liability company or creating a holding company.
Notwithstanding the foregoing, a Change in Control shall not occur for purposes
of this Restated Agreement unless such Change in Control constitutes a “change
in control event” under Section 409A of the Code and the regulations thereunder.

 

(b)          In the event that an initial public offering of Parent’s common
stock pursuant to an effective registration statement under the Securities Act
of 1933, as amended, (an “IPO”) occurs, Executive shall be eligible to receive a
one-time grant (the “IPO Bonus”) of restricted stock units (the “Restricted
Stock Units”) representing the right to receive upon settlement a number of
shares of the common stock of Parent (“Parent Common Stock”), equal to 88,168
(as adjusted for any future stock split), provided that he is employed by
Company on the date the IPO occurs. The Restricted Stock Units shall vest upon
the closing of the IPO and shall be settled upon the first to occur of: (i) the
expiration of any lock-up period to which Executive is bound pursuant to any
lock-up agreement entered into between Parent or Executive and the underwriters
in the IPO and (ii) the fifteenth day of the third month of the calendar year or
fiscal year of Parent (whichever ends last) following the calendar year or
Parent fiscal year, as applicable, of the IPO. For the avoidance of doubt,
Executive may become entitled to receive only the Change in Control Bonus or the
IPO Bonus, but not both.

 

4.4         Acceleration of Equity Incentive Grants. Company and/or Parent has
previously granted or may in the future grant to Executive equity awards subject
to time-based vesting in connection with his employment. Immediately prior to
the consummation of a Change in Control, the vesting of all unvested shares
subject to outstanding equity awards with time-based vesting issued to Executive
by Company and/or Parent shall be accelerated in full and, if applicable, such
equity awards shall become exercisable or shall be settled in full immediately
prior to such Change in Control provided that Executive’s employment with
Company or Parent has not terminated prior to such Change in Control.

 

5.            Customary Fringe Benefits. Executive will be eligible for all
customary and usual fringe benefits generally available to Executives of Company
subject to the terms and conditions of Company’s benefit plan documents. Company
reserves the right to change or eliminate the fringe benefits on a prospective
basis, at any time, effective upon notice to Executive.

 

6.            Business Expenses. Executive will be reimbursed for all
reasonable, out-of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of Company. To obtain reimbursement, expenses must
be submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with Company’s policies. Any reimbursement Executive is
entitled to receive shall (a) be paid no later than the last day of Executive’s
tax year following the tax year in which the expense was incurred, (b) not be
affected by any other expenses that are eligible for reimbursement in any tax
year and (c) not be subject to liquidation or exchange for another benefit.

 

3

--------------------------------------------------------------------------------


 

7.            Termination of Executive’s Employment.

 

7.1         Termination for Cause by Company.  Company may terminate Executive’s
employment immediately at any time for Cause. For purposes of this Agreement,
“Cause” is defined as: (i) material dishonest or fraudulent behavior, or
convictions of a felony; (ii) the material breach of any covenant contained or
referred to in this Restated Agreement; (iii) the failure of Executive to meet
fair and reasonable performance standards established by Company from time to
time; (iv) Executive’s failure or refusal to perform specific directives of
Company’s Board, which directives are consistent with the scope and nature of
Executive’s duties and responsibilities, and which are not remedied by Employee
within thirty (30) days after written notice; (v) any violation of the covenant
not to disclose confidential information regarding the business of Company and
its products as set forth in Section 7 of this Restated Agreement; or (vi) any
act of material dishonesty by Executive which adversely affects the business of
Company. In the event Executive’s employment is terminated in accordance with
this subsection 7.1, Executive shall be entitled to receive only Executive’s
base salary then in effect, prorated to the date of termination and all benefits
accrued through the date of termination (“Accrued Benefits”). All other Company
obligations to Executive pursuant to this Restated Agreement will become
automatically terminated and completely extinguished. Executive will not be
entitled to receive the Severance Payment described in subsection 7.2 below.

 

7.2         Termination Without Cause by Company/Severance. Company may
terminate Executive’s employment under this Agreement without Cause at any time
on thirty (30) days’ advance written notice to Executive. In the event of such
termination, Executive will receive Executive’s base salary then in effect,
prorated to the date of termination, and Accrued Benefits. In addition,
Executive will receive a “Severance Payment” equivalent to twelve (12) months of
Executive’s base salary then in effect on the date of termination, payable as
salary continuation in equal installments in accordance with Company’s regular
payroll cycle over a twelve (12) month period, beginning on the first regular
payday occurring 60 days following the termination date. Executive will only
receive the Severance Payment if Executive executes a full general release in a
form acceptable to Company, releasing all claims, known or unknown, that
Executive may have against Company arising out of or any way related to
Executive’s employment or termination of employment with Company, and such
release has become effective in accordance with its terms prior to the 60th day
following the termination date. All other Company obligations to Executive will
be automatically terminated and completely extinguished. If Executive’s
employment with Company terminates due to Executive’s death or Executive’s
inability to perform the essential functions of Executive’s position with or
without reasonable accommodation, Executive shall not be entitled to the
Severance Payment described above.

 

7.3         Voluntary Resignation by Executive. Executive may voluntarily resign
Executive’s position with Company at any time on thirty (30) days’ advance
written notice. In the event of Executive’s voluntary resignation, Executive
will be entitled to receive only Accrued Benefits for the thirty-day notice
period and no other amount. All other Company obligations to Executive pursuant
to this Restated Agreement will become automatically terminated and completely
extinguished. In addition, Executive will not be entitled to receive the
Severance Payment described in subsection 7.2 above.

 

4

--------------------------------------------------------------------------------


 

8.            Resignation of Board or Other Positions. Upon the termination of
Executive’s employment for any reason, Executive agrees to immediately resign
all other positions (including Board membership) Executive may hold on behalf of
Company.

 

9.            Application of Section 409A.

 

(a)          Notwithstanding anything set forth in this Restated Agreement to
the contrary, no amount payable pursuant to this Restated Agreement which
constitutes a “deferral of compensation” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code (the “Section 409A
Regulations”) shall be paid unless and until Executive has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that Executive is a “specified employee” within the
meaning of the Section 409A Regulations as of the date of Executive’s separation
from service, no amount that constitutes a deferral of compensation which is
payable on account of Executive’s separation from service shall be paid to
Executive before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

 

(b)          Company intends that income provided to Executive pursuant to this
Restated Agreement will not be subject to taxation under Section 409A of the
Code. The provisions of this Restated Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A of
the Code. However, Company does not guarantee any particular tax effect for
income provided to Executive pursuant to this Restated Agreement. In any event,
except for Company’s responsibility to withhold applicable income and employment
taxes from compensation paid or provided to Executive, Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to Executive pursuant to this Restated Agreement.

 

(c)          Notwithstanding anything herein to the contrary, the reimbursement
of expenses or in-kind benefits provided pursuant to this Restated Agreement
shall be subject to the following conditions: (1) the expenses eligible for
reimbursement or in-kind benefits in one taxable year shall not affect the
expenses eligible for reimbursement or in-kind benefits in any other taxable
year; (2) the reimbursement of eligible expenses or in-kind benefits shall be
made promptly, subject to Company’s applicable policies, but in no event later
than the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

(d)          For purposes of Section 409A of the Code, the right to a series of
installment payments under this Restated Agreement shall be treated as a right
to a series of separate payments.

 

10.         No Conflict of Interest. During the term of Executive’s employment
with Company, Executive must not engage in any work, paid or unpaid, or other
activities that create a conflict of interest. Such work and/or activities shall
include, but is not limited to, directly or

 

5

--------------------------------------------------------------------------------


 

indirectly competing with Company in any way, or acting as an officer, director,
employee, consultant, stockholder, volunteer, lender, or agent of any business
enterprise of the same nature as, or which is in direct competition with, the
business in which Company is now engaged or in which Company becomes engaged
during the term of Executive’s employment with Company, as may be determined by
Company in its sole discretion. If Company believes such a conflict exists
during the term of this Restated Agreement, Company may ask Executive to choose
to discontinue the other work and/or activities or resign employment with
Company.

 

11.         Non-Competition.  Executive agrees that during Executive’s
employment with Company and for a period of twelve (12) months immediately
following termination of such employment for any reason (the “Non-competition
Period”), Executive shall not in any manner, directly or indirectly, through any
person, firm or corporation, alone or as a member of a partnership or as an
officer, director, stockholder, investor or employee of or consultant to any
other corporation or enterprise or otherwise, engage or be engaged, or assist
any other person, firm, corporation or enterprise in engaging or being engaged,
in any business, in which Executive was involved or had knowledge, being
conducted by, or contemplated by, Company or any of its subsidiaries as of the
termination of Executive’s employment in any geographic area in which Company or
any of its subsidiaries is then conducting such business.

 

12.         Non-Solicitation. Executive acknowledges that Company’s relationship
with its clients, employees, vendors, suppliers and other persons with whom
Company has a business relationship (hereinafter referred to as “Prohibited
Persons”), are special and unique, and that Company’s relationship with the
Prohibited Persons may not be able to be replaced by Company. Executive further
acknowledges that the protection of Company’s Prohibited Persons is essential.
Therefore, Executive expressly covenants and agrees that during Executive’s
employment with Company and for a period of twelve (12) months immediately
following termination of Executive’s employment for any reason (the
“Non-solicitation Period”), Executive will not at any time for himself or on
behalf of any other person, firm, partnership or corporation: (1) induce, or
attempt to induce, any Prohibited Persons either to refrain, or to cease doing
business with Company; or (2) directly or indirectly solicit, hire, induce or
otherwise engage a Prohibited Person in any competitive business.

 

13.         Nondisclosure of Confidential Information.

 

13.1       Executive recognizes that the knowledge and information about, and
relationships with business associates, customers, clients and agents of Company
and its affiliated companies, and the business methods, systems, plans, and
policies of Company and of its affiliated companies, which Executive may
receive, obtain, or establish as an employee of Company are valuable and unique
assets of Company or its affiliates. Executive agrees that, during any
Employment Period and thereafter, Executive shall not disclose or remove,
without the written consent of Company, (i) any material or substantial,
confidential, or proprietary know-how, data, or information, including, but not
limited to software, data, information relating to customers, pricing, safety
manuals, training manuals, Quality Assurance/Quality Control manuals, mandatory
processes and means or techniques pertaining to Company or its affiliates, and
(ii) any business plans, strategies, targets, or directives, to any person,
firm, corporation, or any other entity, for any reason or purpose whatsoever.
Executive acknowledges and agrees that all memoranda, notes, records, clients
lists, client information and other documents, computer

 

6

--------------------------------------------------------------------------------


 

software, data or material in any form made or compiled by Executive or made
available to Executive concerning Company’s business is and shall be Company’s
exclusive property and shall be delivered by Executive to Company upon
termination of Executive’s employment or at any other time upon the request of
Company.

 

13.2       The restrictions in the above paragraph shall not apply to: (1)
information that at the time of disclosure is in the public domain through no
fault of Executive’s; (2) information received from a third party outside of
Company that was disclosed without a breach of any confidentiality obligation;
(3) information approved for release by written authorization of Company; or (4)
information that may be required by law or an order of any court, agency or
proceeding to be disclosed. Executive shall provide Company notice of any such
required disclosure once Executive has knowledge of it and will help Company to
the extent reasonable to obtain an appropriate protective order.

 

13.3       Company acknowledges that Executive has had significant prior work
experience in the industry in which Company is engaged, and that Executive
enters into this Restated Agreement with significant prior knowledge,
information and relationships in such industry.

 

14.         Enforcement: Remedies, Construction.

 

14.1       Executive covenants, agrees, and recognizes the breach or threatened
breach of the covenants, or any of them, contained in Sections 11, 12 and 13
will result in immediate and irreparable injury to Company and that Company
shall be entitled to an injunction restraining Executive or any of his
affiliates from any violation of Sections 11, 12 and 13 to the fullest extent
allowed by law. Executive further covenants and agrees that in the event of a
violation of any of his respective covenants and agreements contained in
Sections 11, 12 and 13 hereof, Company shall be entitled to an accounting of all
profits, compensation, commissions, remunerations or benefits which Executive
directly or indirectly has realized and/or may realize as a result of, growing
out of or in connection with any such violation and shall be entitled to receive
all such amounts to which Company would be entitled as damages under law or at
equity. Nothing herein shall be construed as prohibiting Company from pursuing
any other legal or equitable remedies that may be available to it for any such
breach or threatened breach.

 

14.2       Executive agrees that in the event he breaches the covenants, or any
of them, contained in Sections 11 and 12, then the Non-competition Period or
Non-solicitation Period, as applicable, shall be automatically extended by the
length of time any such breach remains continuing.

 

14.3       Executive hereby expressly acknowledges and agrees as follows:

 

(a)          that he has read the covenants set forth above in Sections 11, 12
and 13, has had an opportunity to discuss them with an attorney and that such
covenants are reasonable in all respects and are necessary to protect the
legitimate business and competitive interests of Company; and

 

(b)          that each of the covenants set forth in Sections 11, 12 and 13 and
the subdivisions thereof are separately and independently given, and each such
covenant is

 

7

--------------------------------------------------------------------------------


 

intended to be enforceable separately and independently of the other such
covenants, including, without limitation, enforcement by injunction without the
necessity of proving actual damages or posting any bond or other security;
provided, however, that the invalidity or unenforceability of this Restated
Agreement in any respect shall not affect the validity or enforceability of this
Restated Agreement in any other respect. In the event that any provision of this
Restated Agreement shall be held invalid or unenforceable by a court of
competent jurisdiction by reason of the geographic or business scope or the
duration thereof or for any other reason, such invalidity or unenforceability
shall attach only to the particular aspect of such provision found invalid or
unenforceable as applied and shall not affect or render invalid or unenforceable
any other provision of this Restated Agreement or the enforcement of such
provision in other circumstances, and, to the fullest extent permitted by law,
this Restated Agreement shall be construed as if the geographic or business
scope or the duration of such provision or other basis on which such provision
has been challenged had been more narrowly drafted so as not to be invalid or
unenforceable.

 

14.4       Nothing in Sections 11 and 12 shall prohibit Executive from being (i)
a stockholder in a mutual fund or a diversified investment company or (ii) an
owner of not more than two percent of the outstanding stock of any class of a
corporation, any securities of which are publicly traded, so long as Executive
has no active participation in the business of such corporation.

 

15.         General Provisions.

 

15.1       Successors and Assigns. The rights and obligations of Company under
this Restated Agreement shall inure to the benefit of and shall be binding upon
the successors and assigns of Company. Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Restated Agreement.

 

15.2       Waiver. Either party’s failure to enforce any provision of this
Restated Agreement shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Restated Agreement.

 

15.3       Attorneys’ Fees. Each side will bear its own attorneys’ fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party.

 

15.4       Severability. In the event any provision of this Restated Agreement
is found to be unenforceable by a court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such court, the unenforceable provision shall be deemed deleted, and the
validity and enforceability of the remaining provisions shall not be affected
thereby.

 

15.5       Interpretation; Construction. The headings set forth in this Restated
Agreement are for convenience only and shall not be used in interpreting this
Restated Agreement. This Restated Agreement has been drafted by legal counsel
representing Company,

 

8

--------------------------------------------------------------------------------


 

but Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Restated Agreement and have it reviewed by legal counsel, if desired,
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Restated Agreement.

 

15.6       Governing Law. This Restated Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
Illinois. Each party consents to the jurisdiction and venue of the state or
federal courts in Chicago, Illinois, if applicable, in any action, suit, or
proceeding arising out of or relating to this Restated Agreement.

 

15.7       Notices. Any notice required or permitted by this Restated Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (a) by personal delivery when delivered personally; (b) by
overnight courier upon written verification of receipt; (c) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. All notices shall be addressed as follows:

 

EXECUTIVE:

 

Peter McGrail

53 Old Lake Road

Hawthorn Woods, IL 60047

 

COMPANY:

 

Paylocity Corporation

3850 N. Wilke Rd.

Arlington Heights, IL 60004

Attention: Steven R. Beauchamp, President and Chief Executive Officer

 

with a copy to:

DLA Piper LLP

401 Congress Avenue, Suite 2500

Austin, TX 78701

Facsimile: (512) 721- 2290

Attention: John J. Gilluly III, P.C.

 

or at such changed addresses as the parties may designate in writing.

 

15.8       Survival. Sections 10 (“No Conflict of Interest”), 1
(“Non-Competition”), 12 (“Non-Solicitation”), 13 (“Nondisclosure of Confidential
Information”) 14 (“Enforcement, Remedies and Construction”), 15 (“General
Provisions”) and 166 (“Entire Agreement”) of this Restated Agreement shall
survive Executive’s employment by Company.

 

9

--------------------------------------------------------------------------------


 

16.         Entire Agreement. This Restated Agreement constitutes the entire
agreement between the parties relating to this subject matter and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral. This Restated Agreement may be amended or
modified only with the written consent of Executive and the Board of Directors
of Company. No oral waiver, amendment or modification will be effective under
any circumstances whatsoever.

 

[Signatures appear on following page]

 

10

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS RESTATED AGREEMENT HAVE READ THE FOREGOING RESTATED
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS RESTATED AGREEMENT ON THE DATES SHOWN
BELOW.

 

 

 

Peter McGrail

 

 

 

Dated:

2/7/2014

 

/s/ Peter McGrail

 

 

 

 

 

 

 

 

 

 

 

Paylocity Corporation

 

 

 

 

 

 

 

 

Dated:

2/7/2014

 

By:

/s/ Steven R. Beauchamp

 

 

Name: Steven R. Beauchamp

 

 

Title: President and Chief Executive Officer

 

11

--------------------------------------------------------------------------------